—Appeals by the defendant from two judgments of the Supreme Court, Queens County (Demakos, J.), both rendered April 15, 1993, convicting him of murder in the second degree (two counts), and criminal possession of a weapon in the second degree under Indictment No. 4670/91, upon a jury verdict, and robbery in the second degree under Indictment No. 4664/91, upon his plea of guilty, *456and imposing sentences. The appeals bring up for review the denial, after a hearing, of those branches of the defendant’s omnibus motions which were to suppress identification testimony under both indictments.
Ordered that the judgments are affirmed.
The record supports the hearing court’s determination that there was probable cause for the defendant’s arrest on July 21, 1991, as he was unequivocably identified by two eyewitnesses as the perpetrator of a murder (see, People v Hayes, 191 AD2d 644). The police were therefore entitled to place the defendant in two lineups at which he was again identified.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.